Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 04/04/2021.
Claims 1-20 are currently pending.
Claims 1-6, 8-9, 12-13, 16-17 and 20 are rejected.
Claims 7, 10-11, 14-15 and 18-19 are objected to as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 12-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Sumiyoshi (US 20050195816 A1) in view of Andrew V. Hoar et al (US 20020097677 A1) & Timothy G. Mortsolf et al (US 20170126790 A1).
For Claim 1,  Sumiyoshi discloses a non-transitory machine-readable storage medium comprising instructions, that when executed, cause a processing resource (Sumiyoshi teaches, in ¶ 0163, lines 9-12, that the memory device 220 includes a profile group table 401, a profile assignment table 402 (406), conversion table update information 403, a user connection information table 404, and user profile information 405) to: 
receive a first multicast packet (Sumiyoshi teaches, in ¶ 0045, receiving a multicast packet from a signal port); 
determine a first flow for the first multicast packet based on a multicast protocol, wherein the first flow comprises a first source and a first group (Sumiyoshi teaches, in ¶ 0046, lines 2-3, acquiring a list of second flow identifiers on the basis of a first flow identifier of the received multicast packet. Sumiyoshi also teaches, in ¶ 0128, lines 10-13, that the multicast group management protocol processing unit 104 adds, to the multicast group management table 302, an entry corresponding to the request multicast address of a received packet and a reception port); 
store the first flow in a routing table, wherein the routing table comprises a second flow (Sumiyoshi teaches, in ¶ 0036, a conversion table for storing first flow identifiers including first source addresses … and first destination multicast addresses …and second flow identifiers corresponding to the first flow identifiers) comprising a second source and the first group (Sumiyoshi teaches, in ¶ 0036, lines 5-7, first flow identifiers and including at least one of second source addresses and second destination multicast addresses).
Sumiyoshi fails to expressly disclose to program a summary flow into the memory resource.
However, Hoar in analogous art teaches to program a summary flow into the memory resource (Hoar teaches, in ¶ 0014, that an aggregated flow ID look-up table is configured to store at least one aggregated flow ID for each primary flow … the aggregated flow ID serves as the read address in the flow record memory where the action table pointer and the token bucket value for the corresponding aggregated flow are stored. Hoar further teaches, in ¶ 0046, lines 8-13, that a primary flow ID assigned to a first flow may serve as an aggregated flow ID for one or more second flows … a plurality of primary flows may share the same aggregated flow ID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi with the rate policing taught in Hoar. The motivation is to enforce and/or monitor Class of Services (CoS) contracts including terms for single or multiple classes of service [Hoar: ¶ 0008, lines 4-6].
Sumiyoshi and Hoar fail to expressly disclose to program the first flow into a hardware memory resource, wherein the hardware memory resource comprises the second flow; and 
wherein the summary flow comprises a wild character matching the first source and the second source.
However, Mortsolf in analogous art teaches to program the first flow into a hardware memory resource, wherein the hardware memory resource comprises the second flow (Mortsolf teaches, in ¶ 0035, lines 2-4, that SDN agent 212 may be configured to program a flow rule into one or more flow entries of flow table(s) 214. Mortsolf further clarifies, in ¶ 0033, lines 1-4, that flow table 214 may be implemented using special hardware such as content-addressable memory (CAM) or ternary content-addressable memory (TCAM)); and 
wherein the summary flow comprises a wild character matching the first source and the second source (Mortsolf teaches, in ¶ 0035, lines 8-10, that other available match fields of flow table 214 may be set to “don't cares” matching on a “1,” “0,” or “don't care” value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi and Hoar with the content-addressable memory taught in Mortsolf. The motivation is to more quickly match received packets with flow entries and process the received packets according to instruction(s) associated with the flow entries [Mortsolf: ¶ 0033, lines 12-15].
For Claim 2,  Sumiyoshi discloses a non-transitory machine-readable storage medium, comprising instructions, that when executed, cause the processing resource to: delete the first flow from the hardware memory resource (Sumiyoshi teaches, in ¶ 0107, lines 4-6, that the multicast group management protocol processing unit 104 deletes the entry concerned from the multicast group management table 302. Sumiyoshi teaches, in ¶ 0047, lines 3-5, a multicast group management table for storing correspondence between the second flow identifiers and destination signal port IDs of packets).
For Claim 3,  Sumiyoshi discloses a non-transitory machine-readable storage medium, comprising instructions, that when executed, cause the processing resource to: maintain the first flow in the routing table (Sumiyoshi teaches, in ¶ 0036, a conversion table for storing first flow identifiers including first source addresses … and first destination multicast addresses …and second flow identifiers corresponding to the first flow identifiers).
For Claim 4,  Sumiyoshi fails to expressly disclose that the summary flow comprises the first group.
However, Hoar in analogous art teaches that the summary flow comprises the first group (Hoar teaches, in ¶ 0046, lines 8-13, that a primary flow ID assigned to a first flow may serve as an aggregated flow ID for one or more second flows … a plurality of primary flows may share the same aggregated flow ID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi with the rate policing taught in Hoar. The motivation is to enforce and/or monitor Class of Services (CoS) contracts including terms for single or multiple classes of service [Hoar: ¶ 0008, lines 4-6].
For Claim 5,  Sumiyoshi discloses a non-transitory machine-readable storage medium, wherein the first flow comprises a first incoming interface and the second flow comprises the first incoming interface (Sumiyoshi teaches, in ¶ 0142, lines 11-15, that Each of the network interfaces (NIFs) includes the input ports 108, the packet forwarding unit 303, and the output ports 109 that are shown in FIG. 2).
For Claim 6,  Sumiyoshi discloses a non-transitory machine-readable storage medium, wherein the first flow comprises a first incoming interface and the second flow comprises the first incoming interface (Sumiyoshi teaches, in ¶ 0163, lines 3-5, that as shown in FIG. 14, the first conversion table update information construction device 200 is equipped with an input interface 208, an output interface 209).
For Claim 8,  Sumiyoshi discloses a networking device comprising: a multicast protocol engine  (Sumiyoshi teaches, in ¶ 0039, lines 2-3, a multicast delivery control apparatus which performs forwarding processing on a packet that is multicast-transmitted) to:
 receive a first multicast packet (Sumiyoshi teaches, in ¶ 0045, receiving a multicast packet from a signal port); 
determine a first flow for the first multicast packet, wherein the first flow comprises a first group (Sumiyoshi teaches, in ¶ 0046, lines 2-3, acquiring a list of second flow identifiers on the basis of a first flow identifier of the received multicast packet. Sumiyoshi also teaches, in ¶ 0128, lines 10-13, that the multicast group management protocol processing unit 104 adds, to the multicast group management table 302, an entry corresponding to the request multicast address of a received packet and a reception port); and 
store the first flow in a routing table, wherein the routing table comprises a second flow comprising the first group (Sumiyoshi teaches, in ¶ 0036, a conversion table for storing first flow identifiers including first source addresses … and first destination multicast addresses …and second flow identifiers corresponding to the first flow identifiers).
Sumiyoshi fails to expressly disclose determine a summary flow for the first flow and the second flow; and program the summary flow to the memory resource.
However, Hoar in analogous art teaches determine a summary flow for the first flow and the second flow (Hoar further teaches, in ¶ 0046, lines 8-13, that a primary flow ID assigned to a first flow may serve as an aggregated flow ID for one or more second flows … a plurality of primary flows may share the same aggregated flow ID); and program the summary flow to the memory resource (Hoar teaches, in ¶ 0014, that an aggregated flow ID look-up table is configured to store at least one aggregated flow ID for each primary flow … the aggregated flow ID serves as the read address in the flow record memory where the action table pointer and the token bucket value for the corresponding aggregated flow are stored). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi with the rate policing taught in Hoar. The motivation is to enforce and/or monitor Class of Services (CoS) contracts including terms for single or multiple classes of service [Hoar: ¶ 0008, lines 4-6].
Sumiyoshi and Hoar fail to expressly disclose that Hoar’s summary flow is programmed into a hardware memory resource.
However, Mortsolf in analogous art teaches that the summary flow is programmed into a hardware memory resource (Mortsolf teaches, in ¶ 0035, lines 2-4, that SDN agent 212 may be configured to program a flow rule into one or more flow entries of flow table(s) 214. Mortsolf further clarifies, in ¶ 0033, lines 1-4, that flow table 214 may be implemented using special hardware such as content-addressable memory (CAM) or ternary content-addressable memory (TCAM)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi and Hoar with the content-addressable memory taught in Mortsolf. The motivation is to more quickly match received packets with flow entries and process the received packets according to instruction(s) associated with the flow entries [Mortsolf: ¶ 0033, lines 12-15].
For Claim 9,  Sumiyoshi and Hoar fail to expressly disclose to program the first flow in the hardware memory resource.
However, Mortsolf in analogous art teaches to program the first flow in the hardware memory resource (Mortsolf teaches, in ¶ 0035, lines 2-4, that SDN agent 212 may be configured to program a flow rule into one or more flow entries of flow table(s) 214. Mortsolf further clarifies, in ¶ 0033, lines 1-4, that flow table 214 may be implemented using special hardware such as content-addressable memory (CAM) or ternary content-addressable memory (TCAM)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi and Hoar with the content-addressable memory taught in Mortsolf. The motivation is to more quickly match received packets with flow entries and process the received packets according to instruction(s) associated with the flow entries [Mortsolf: ¶ 0033, lines 12-15].
For Claim 12,  Sumiyoshi discloses a networking device, wherein the first flow comprises a first source; wherein the second flow comprises a second source (Sumiyoshi teaches, in ¶ 0036, a conversion table for storing first flow identifiers including first source addresses … and first destination multicast addresses …and second flow identifiers corresponding to the first flow identifiers. Sumiyoshi teaches, in ¶ 0036, lines 5-7, first flow identifiers and including at least one of second source addresses and second destination multicast addresses).
Sumiyoshi and Hoar fail to expressly disclose wherein the summary flow comprises a wild character matching the first source and the second source.
However, Mortsolf in analogous art teaches wherein the summary flow comprises a wild character matching the first source and the second source (Mortsolf teaches, in ¶ 0035, lines 8-10, that other available match fields of flow table 214 may be set to “don't cares” matching on a “1,” “0,” or “don't care” value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Sumiyoshi and Hoar with the content-addressable memory taught in Mortsolf. The motivation is to more quickly match received packets with flow entries and process the received packets according to instruction(s) associated with the flow entries [Mortsolf: ¶ 0033, lines 12-15].
For Claim 13,  Sumiyoshi discloses a networking device, wherein the first flow is not programmed in the hardware memory resource before the first multicast packet is received (Sumiyoshi teaches, in Abstract, forwards the received packet to only output ports corresponding to a resulting outbound multicast address or flow identifier. A conversion table stores first multicast addresses or flow identifiers designated by transmission sources, second multicast addresses or flow identifiers to be used for forwarding to users data transmitted from the transmission sources). Examiner notes that the embodiment “stores flow identifiers” is recited after the recitation “forwards the received packet”.
For Claim 16,  please refer to the rejection of Claim 1 above.
For Claim 17,  Sumiyoshi discloses a method, comprising keeping the first flow in the routing table (Sumiyoshi teaches, in ¶ 0036, a conversion table for storing first flow identifiers including first source addresses … and first destination multicast addresses …and second flow identifiers corresponding to the first flow identifiers).
For Claim 20,  Sumiyoshi discloses a method, wherein the multicast protocol is SSDP (Simple Service Discovery Protocol) (Sumiyoshi teaches, in ¶ 0005, using a multicast group management protocol such as internet group management protocol (IGMP) or multicast listener discovery (MLD) or a multicast routing protocol such as protocol independent multicast-sparse mode (PIM-SM)). Absent specificity in the claim about why SSDP would confer additional benefits, Examiner argues that MLD is sufficient to reject the claim.



Allowable Subject Matter
Claims 7, 10-11, 14-15 and 18-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ramesh (US 20130230047 A1) is pertinent to a method that includes receiving a packet through an input/output port of the forwarding element and attempting to match the packet with a flow table of the forwarding element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419